884 F.2d 1399
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles H. LYLE, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 89-3120.
United States Court of Appeals, Federal Circuit.
Aug. 24, 1989.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
Charles H. Lyle (petitioner) appeals the final decision of the Merit Systems Protection Board (board), Docket No. DA07528810248, sustaining the Department of Air Force's decision to reduce Mr. Lyle's grade and pay.  We affirm.

OPINION

2
After reviewing all of petitioner's arguments, this court affirms the decision of the board because we have not found this decision to be:


3
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


4
(2) obtained without procedures required by law, rule or regulation having been followed, or


5
(3) unsupported by substantial evidence.


6
5 U.S.C. Sec. 7703(c)(1982);  See Hayes v. Department of Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).


7
We have considered Mr. Lyle's argument concerning his alleged lack of knowledge of the conflict of interest determination letter regarding Ms. Phillips, and have found such argument to be unpersuasive.  The board's finding that Mr. Lyle was aware of the relevant conflict of interest regulation and that he knew of the conflict of interest created by Ms. Phillips' employment with the contractor are supported by substantial evidence.


8
We have also considered Mr. Lyle's arguments regarding the offensive language and insubordination charges and have found them to be unpersuasive.  The board's finding that Mr. Lyle used offensive language and was insubordinate is based on substantial evidence.